Title: Address from the Citizens of Trenton, New Jersey, 18 July 1793
From: Citizens of Trenton, New Jersey
To: Washington, George



Sir,
[Trenton, N.J., 18 July 1793]

Deeply impressed with the wisdom and Policy which dictated your Proclamation declaring the Neutrality to be observed by the United States of America in the War between France and other Powers of Europe, We the Inhabitants of the City and Neighbourhood of Trenton take this manner to express the high satisfaction we feel upon this renewed Proof of that watchful Care you have ever testified for the best Interests of our Country.
The present flourishing Condition of the United States under a Constitution and Administration of Government which commands the Admiration of the World must cause every feeling

mind to deplore and deprecate the Calamities of War. If there is a man in America who could wish to see this Country involved in the miseries under which Europe now groans, he must be an Enemy not only to the Happiness of the United States, but to that enlightened Policy which breathes Peace & good Will to all the World.
Sensible that strictly to maintain the Principles of Neutrality, is the “Duty and Interest of the United States” and the only way to insure a Continuation of Peace and Prosperity, We beg leave to assure you of our fixed Determination not only to comply with the Proclamation ourselves, but to discountenance and discourage every thing which may contravene the object of it.
Permit us further to add, that the time elapsed since the Proclamation has given us opportunity to know its general Acceptation and that we believe we express the common Sentiments and the common Language of the Citizens of the State of New Jersey. Signed by order and in behalf of the Meeting.

M: Furman. chairman

